



COURT OF APPEAL FOR ONTARIO

CITATION: D.D. v. Children's Aid Society of Toronto, 2015
    ONCA 820

DATE: 20151126

DOCKET: C60836

Laskin, Pardu and Roberts JJ.A.

BETWEEN

D.D

Respondent in Main Action

(Appellant)

and

Childrens Aid Society of Toronto

Applicant in Main Action

(Respondent)

Natasha Razack, for the appellant

Anthony Macri, for the Childrens Aid Society of Toronto

Elizabeth McCarty, for the Office of the Childrens
    Lawyer

Heard: November 24, 2015

On appeal from the judgment of Justice Carolyn J. Horkins
    of the Superior Court of Justice, dated June 30, 2015.

ENDORSEMENT

[1]

D.D. initially sought an order on appeal setting aside an order of Crown
    wardship dated December 17, 2014 and in the alternative sought an order for access
    to her child.

[2]

At the hearing of the appeal, she abandoned her appeal against the Crown
    wardship order, and limited her appeal to the refusal to grant her access.

[3]

This child is now 10 years old and has been in the care of the
    Childrens Aid Society of Toronto since he was six years old. His greatest wish
    now is to be adopted.

[4]

In order that the child may be immediately placed for adoption, we dismiss
    the appeal from the Crown wardship order as abandoned.

[5]

We reserve on the issue of whether there should be an order for access,
    and our decision on access will be released when we have completed our
    deliberations on that issue.

John
    Laskin J.A.

G.
    Pardu J.A.

L.B.
    Roberts J.A.


